STEINFELD, Judge
(dissenting).
The opinion says that an employee who voluntarily quits is disqualified from receiving benefits but it holds that the separation on “get away day” of the subject employees was not voluntary on their part. It attempts to distinguish the situation here from the announcements in Kentucky Unemployment Insurance Commission v. Kroehler Mfg. Co., Ky., 352 S.W.2d 212 (1961), and Kentucky Unemployment Insurance Commission v. Reynolds Metals Company, Ky., 360 S.W.2d 746 (1962). Those cases held the union to be the agent of the worker in arranging for him to voluntarily leave his employment upon reaching retirement age. Here the worker, by accepting employment for a specifically limited time, voluntarily made his own arrangements to leave that employment at the termination of the racing meet. I fail to discern a distinction. Furthermore, the workers were licensed by the Kentucky Racing Commission to work only on the days allotted for racing at Churchill Downs.
The Century Dictionary & Cyclopedia defines voluntary as “Proceeding from the will; done of or due to one’s own accord or free choice, * * *”. It also defines voluntarily as “In a voluntary manner, of one’s own motion; without being moved, *351influenced, or impelled by others; spontaneously; freely * * It is patently clear to me that the pari-mutuel workers, on their own volition and without influence or being impelled by others, voluntarily agreed, as above defined, upon their separation from the job. The act disqualifies such persons from benefits. As long as Kentucky follows the “agency” theory enunciated in Kroehler and Reynolds, supra, which rule is also followed by many other states, I must respectfully dissent.
NEIKIRK, J., joins in this dissent.